 

Exhibit 10.3

[gswdjapl3b0o000001.jpg]

August 21, 2019

Steven Rice

Dear Steven,

This letter agreement (the “Agreement”) sets forth the terms and conditions of
your employment with Vir Biotechnology, Inc. (“VirBio” or the “Company”).

1.Position, Location:  You will serve as the Company’s Head of Human Resources
and will be responsible for all duties associated with that role, along with any
other duties that are assigned to you from time to time by the Company’s Board
of Directors or the Compensation Committee thereof, as determinations or
responsibilities may be delegated from the Board of Directors to the
Compensation Committee (collectively, the “Board”) and any subsidiary companies
as applicable or from the CEO.  This position is full-time.  As an exempt
salaried employee, you are expected to work the Company’s normal business hours
as well as additional hours as required by the nature of your work assignments,
and you will not be eligible for overtime compensation.  You will work out of
VirBio’s offices located at 499 Illinois Street, Suite 500, San Francisco, CA
94158.  Of course, the Company may change your position, duties, and work
location from time to time in its discretion.

2.Reporting Relationship and Start Date:  You will report directly to the Chief
Executive Officer and your start date will be September 15, 2019 (the “Start
Date”).

3.CIIAA; Company Policies:  Our standard confidential information and inventions
assignment agreement, attached to this letter as Exhibit A, must be signed prior
to your start date (the “CIIAA”).  In addition, you must comply with Company’s
personnel policies and procedures as they may be interpreted, adopted, revised
or deleted from time to time in the Company’s sole discretion.

4.Base Salary:  You will receive an annualized base salary of $425,000.  Salary
is subject to deductions for taxes and other withholdings as required by law and
is payable in accordance with VirBio’s payroll cycle.

5.Annual Bonus:  You will be eligible for an annual (calendar year)
discretionary bonus, with a target amount equal to 40% of your annual base
salary, contingent upon achievement, in the Company’s sole discretion, of
individual and Company performance objectives established by the Company, as
well as any other criteria the Company deems relevant.  Annual bonus payments
are also contingent upon, and calculated with reference to, the availability of
sufficient funds as determined by the Board.  To receive payment of any bonus,
you must be employed by the Company at the time bonuses are paid.  Any bonus is
not earned until paid and will be paid on or before March 15 of the year
following the year for which the bonus is awarded.  If your employment
terminates for any reason prior to the payment date, you will not have earned,
and will not be paid, any pro-rated bonus.

6.Retention Bonus:  You are eligible to receive a one-time Retention Bonus of
$200,000, subject to all applicable deductions and withholding.  Although you
will not earn the Retention Bonus until the one-year anniversary of your Start
Date, it will be advanced to you within your first 30 days of employment in
accordance with the Company’s standard payroll procedures.  To receive the
Retention Bonus, you must be employed by the Company on the day of the payment,
and to earn the Retention Bonus, you must be employed by the Company on the
one-year anniversary of your Start Date.  By signing this letter, you expressly
agree to repay the Company the net amount of the Retention Bonus within thirty
(30) days after your separation if you resign your employment for any reason
within one year after your Start Date.

 

--------------------------------------------------------------------------------

 

7.Equity:  On or following commencement of your employment and subject to
approval of the Board, the Company will grant you a stock option under the Vir
Biotechnology, Inc., 2016 Equity Incentive Plan, or any successor equity plan
(the “Plan”) to purchase 2,000,000 shares of the Company’s Common Stock (the
“Option”).  The Option will have an exercise price equal to the fair market
value of the Company’s common stock on the date of grant and will vest over four
(4) years, with 25% of the total number of shares subject to the Option vesting
on the one-year anniversary of your employment start date and, the remainder
vesting in 36 equal monthly installments thereafter.  Vesting will depend on
your continued service with the Company and will be subject to the terms and
conditions of the Plan and the written Stock Option Agreement governing the
Option.

8.Benefits:  During your employment, you shall be eligible to participate in the
employee benefit plans maintained by VirBio as are in effect from time to time
and generally available to similarly situated VirBio employees, subject in each
case to the generally applicable terms and conditions of the plan in question
and Company policies.  In addition, you will be eligible for paid time off
consistent with applicable law and the VirBio policy generally applicable to
similarly situated VirBio employees.  Any benefits offered by VirBio are subject
to change without notice at the sole discretion of VirBio.

9.At-Will Employment.  Your employment with VirBio will be at at-will, such that
either you or the Company can terminate the relationship at any time with or
without cause and with or without notice; provided, however, that in the event
you elect to terminate your employment without Good Reason (as defined in the
Severance Plan referenced in Section 10 below), you agree to provide the Company
with at least thirty (30) days’ advance written notice.  Your employment at-will
status can only be modified in a written agreement signed by you and by an
officer of the Company.

10.Severance.  You are eligible for severance benefits pursuant to the Company’s
Change in Control and Severance Benefit Plan, as approved by the Board on March
11, 2019, and as may be amended from time to time in the Company and Board’s
sole discretion (the “Severance Plan”).  You hereby acknowledge and agree that
any prior written or oral promise of severance benefits are hereby extinguished
and superseded by your rights pursuant to the Severance Plan.

11.Conflicts.  By signing this letter, you are representing that you have full
authority to accept this position and perform the duties of the position without
conflict with any other obligations and that you are not involved in any
situation that might create, or appear to create, a conflict of interest with
respect to your loyalty to or duties for the Company.  You agree that while
employed by the Company you will not engage in any other employment, consulting
or other business that would interfere with your duties to the Company or create
a conflict of interest.  You specifically warrant that you are not subject to an
employment agreement or restrictive covenant preventing full performance of your
duties to the Company.  You agree not to bring to the Company or use in the
performance of your responsibilities at the Company any materials or documents
of a former employer that are not generally available to the public, unless you
have obtained express written authorization from the former employer for their
possession and use.  You also agree to honor all obligations to former employers
during your employment with The Company.

12.Outside Activities.  You agree to devote such of your business time, energy,
and skill to the affairs of the Company and its subsidiaries as shall be
necessary to perform the duties of such positions; provided, however, that you
may engage in civic and not-for-profit activities (e.g.  charitable and industry
association activities) so long as such activities do not materially interfere
with your obligations to the Company or create a conflict of interest.  You
further agree that if, during the term of your relationship with the Company,
you wish to perform any consulting or outside activities for any business or
for-profit entities, including serving on any advisory boards or boards of
director of for-profit entities, any such additional activities shall require
the Company’s prior written consent.  You are hereby expressly permitted to
engage in the activities set forth in Exhibit B hereto, solely to the extent
specified therein (collectively, the “Outside Activities”).  It is agreed and
understood that, so long as you devote sufficient time, energy, and skills to
your duties to the Company, maintain your confidentiality obligations to the
Company and do not use or access any resources or facilities of the Company in
connection with the performance of such Outside Activities, (i) your performance
of such Outside Activities as specifically set forth in Exhibit B and any
assignment of intellectual property arising from such Outside Activities shall
not be deemed a violation of this Agreement, your CIIAA, or any other agreement
between you and the Company; and (ii) your performance of the Outside Activities
shall not be deemed a violation of any fiduciary duty owed to the
Company.  Notwithstanding the foregoing, the Company retains the right to
revoke, in its sole discretion, its consent to your engaging in any such Outside
Activities, or to modify the scope of any Outside Activities you may perform for
or in relation to any individual, organization or entity, including those set
forth on Exhibit B.  Any such revocation or amendment of scope will be
communicated to you in writing, and will be deemed effective as of the date of
delivery of such notice of revocation.

 

--------------------------------------------------------------------------------

 

13.Dispute Resolution:  To ensure the rapid and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action, in
law or equity, including but not limited to statutory claims, arising from or
relating to the enforcement, breach, performance, or interpretation of this
Agreement, your employment with the Company, or the termination of your
employment, shall be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§ 1-16, to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted by JAMS or its successor, under JAMS’ then
applicable rules and procedures for employment disputes before a single
arbitrator (available upon request and also currently available at
http://www.jamsadr.com/rules-employment-arbitration/).  You acknowledge that by
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding.  In addition, all claims, disputes, or causes of action under this
section, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity.  The arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding.  To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration.  This paragraph shall not apply to any action or claim that cannot
be subject to mandatory arbitration as a matter of law, including, without
limitation, claims brought pursuant to the California Private Attorneys General
Act of 2004, as amended, to the extent such claims are not permitted by
applicable law to be submitted to mandatory arbitration (collectively, the
“Excluded Claims”).  In the event you intend to bring multiple claims, including
one of the Excluded Claims listed above, the Excluded Claims may be publicly
filed with a court, while any other claims will remain subject to mandatory
arbitration.  You will have the right to be represented by legal counsel at any
arbitration proceeding.  Questions of whether a claim is subject to arbitration
under this agreement shall be decided by the arbitrator.  Likewise, procedural
questions which grow out of the dispute and bear on the final disposition are
also matters for the arbitrator.  The arbitrator shall:  (a) have the authority
to compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written statement
signed by the arbitrator regarding the disposition of each claim and the relief,
if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is
based.  The arbitrator shall be authorized to award all relief that you or the
Company would be entitled to seek in a court of law.  The Company shall pay all
JAMS arbitration fees in excess of the administrative fees that you would be
required to pay if the dispute were decided in a court of law.  Nothing in this
letter agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.  Any awards or orders in such arbitrations may be entered
and enforced as judgments in the federal and state courts of any competent
jurisdiction.

14.Tax:  All amounts payable under this letter are subject to all applicable
deductions and withholding.

15.Section 409A.  To the extent that any provision of this offer is ambiguous as
to its exemption or compliance with Section 409A of the Internal Revenue Code of
1986, as amended, the provision will be read in such a manner so that all
payments hereunder are exempt from Section 409A to the maximum permissible
extent, and for any payments where such construction is not tenable, that those
payments comply with Section 409A to the maximum permissible extent.  To the
extent any payment under this offer may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment will be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A.  Payments pursuant to this offer (or
referenced in this offer) are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the regulations under Section 409A.

16.Preconditions.   The offer of employment set forth in this Agreement is
contingent upon:  (i) your execution of the Confidential Information and
Inventions Assignment Agreement, along with your execution of this letter; (ii)
your consent to a background check with results satisfactory to the Company in
its sole discretion and (iii) your presentation of satisfactory documentary
evidence of your identity and authorization to work in the U.S. within three (3)
business days of your start date.

 

--------------------------------------------------------------------------------

 

17.Miscellaneous.   This Agreement, together with your CIIAA, the Severance
Plan, and any documentation related to your equity interests, forms the complete
and exclusive statement of your employment agreement with the Company.  It
supersedes any other agreements or promises made to you by anyone, whether oral
or written.  No term or provision of this Agreement may be amended waived,
released, discharged or modified except in writing, signed by you and an
authorized officer of the Company, except that the Company may, in its sole
discretion, adjust salaries, incentive compensation, stock plans, benefits, job
titles, locations, duties, responsibilities, and reporting relationships.  This
Agreement will be governed by the laws of California.  If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination shall not affect any other provision of this offer letter
agreement and the provision in question shall be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible under applicable law.  This Agreement may be delivered and executed via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions Act or
other applicable law) or other transmission method and shall be deemed to have
been duly and validly delivered and executed and be valid and effective for all
purposes.

If you are in agreement with the terms set forth above, please sign below and
return the signed Agreement.

 

/s/ George Scangos

George Scangos, CEO

 

Understood and Accepted:

 

/s/ Steven Rice

 

08-22-2019

Steven Rice

 

Date

 

Exhibit A — CIIAA

Exhibit B - Outside Activities




 

--------------------------------------------------------------------------------

 

EXHIBIT A

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT




 

--------------------------------------------------------------------------------

 

EXHIBIT B

OUTSIDE ACTIVITIES

None.

 